tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c mar unifora issue list yy attn legend city b group b employees resolution m plan x dear in letters dated date authorized representative requested on your behalf concerning the federal_income_tax treatment of certain contributions to plan x under sec_414 of the internal_revenue_code and date your a letter_ruling the following facts and representations have been submitted plan x was created by city b plan x a defined_benefit_plan is intended to meet the requirements of sec_401 of the code and is x was established and created for the benefit of group b employees a governmental_plan as specified in sec_414 of the code plan group b employees who participate in plan x are required to make mandatory_contributions to plan x as a percentage of the participant's salary as provided in the appropriate collective bargaining agreement the pick up of group b employees’ contributions would be accomplished pursuant to plan xk and resolution m pursuant to resolution m effective city b i - assume and pay the mandatory employee agrees to pick up page contributions of group b employees to plan x resolution m specifies that the contributions although designated as employee contributions will be paid_by city b in lieu of contributions by group b employees resolution m states that group b employees will not have the option of choosing to receive the contributed amounts directly instead of having them paid_by city b to plan x based upon the aforementioned facts you request a ruling that nd part of the mandatory contribution picked up by city b will be constituted as gross_income to the group b employees for federal_income_tax treatment for the taxable_year in which the pick up is made the contribution whether picked up by salary reduction offset against future salary increases or both and though designated as group b employee contributions will be treated as employer contributions for federal_income_tax purposes be which federal_income_tax will be withheld the contribution picked up by city b will not constitute wages from sec_414 ' of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made te plan described in sec_401 a established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which of are picked up by the employer within the meaning of sec_414 the code is specified in revrul_77_462 1977_2_cb_358 in that revenue rnling the employer school district agreed to assume and pay the amounts employees were required hy state law to contribute to a state penbion plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees sec_3401 a to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions the revenue_ruling held further that under the provisions of the school district's contributions of the code the issue of whether contributions have been picked up by an these revenue rulings established that the following two employer within the meaning of code sec_414 is addressed in revrul_81_35 1981_1_cb_255 and revenve ruling c h criteria must be met contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee -and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan is immaterial for purposes of the applicability of sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both the employer must specify that the furthermore it page in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate pursuant to resolution m criteria set forth in revrul_81_ and revrul_81_36 is satisfied by providing in effect that city b will make contributions in lieu of group b employees' contributions and by providing that group b employees shall not be given the option to receive such contributions directly accordingly with respect to ruling_request sec_1 and we conclude that the mandatory employee contributions picked up by city b on behalf ef group b employees who are participants in plan x whether picked up by salary reduction offset against future salary increases or both and although designated as group b employee contributions will be treated as employer contributions for purposes of federal income_taxation and will not be included in the group b employees’ gross_income for the year in which such amounts are contributed because we have determined that the picked-up amounts are to be treated as employer contributions they are excepted from wages as a a of the cade for federal_income_tax defined in sec_3401 withholding purposes therefore with respect to ruling_request conclude that no withholding of federal_income_tax is required from group b employees’ salaries with respect to such picked-up contributions we in accordance with revrul_87_10 this ruling does not apply to any contribution to the extent it relates to compensation earned before the later of the effective date of the relevant statutes the date the pick-up election is executed or the date it is put into effect no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as a salary reduction agreement within the meaning of sec_3121 to whether the amounts in question are paid pursuant to v b of the code these rulings are based on the assumption that plan x will be qualified under sec_401 of the code at the time of the proposed contributions and distributions this ruling is directed only to the taxpayer who requested it sec_6110 by others as precedent of the code provides that it may not be used or cited if you wish to inquire about this ruling please contact i d at please address all correspondence to se t ep ra t3 page a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours 4aranees uo koon frances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
